IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1079-19


                        WILBER ULISES MOLINA, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
            FROM THE FIRST DISTRICT COURT OF APPEALS
                         HARRIS COUNTY

       HERVEY, J., delivered the opinion of the unanimous Court.

                                      OPINION

       This case presents the question of whether the admission of expert testimony about

a DNA-comparison analysis violates the Confrontation Clause when the analysis is based

on computer-generated data from the expert’s laboratory and data from another

laboratory. We agree with the court of appeals that it does not, and we will affirm its

judgment.

                                          FACTS
                                                                                    Molina–2

                                      a. The Offense

       On February 27, 2000, the victim and four of her friends traveled from Port Arthur

to Houston to go to the rodeo. They checked into their hotel around 10:00 p.m. and

decided to ride around the Richmond/Westheimer area, which the victim described as a

“drag” that people would “drive up and down.” The group drove around until about 2:30

a.m., at which point they stopped at a 24-hour diner called Mama’s Café so some of them

could go to the restroom before going back to the hotel. When the victim returned and

started to get into her car, a man in a hooded sweatshirt approached her and asked for a

cigarette. Before she could respond that she did not smoke, the man told her, “Let me

have your car,” and she felt something pushing against her side. It was a gun. The man

pushed her into the car and across the center console into the passenger seat. After a

second man entered the car and sat down in the backseat, the first man drove the car

away. While they were driving, the victim was forced into the backseat, and the man in

the backseat sexually assaulted her. The victim testified that the two people who

kidnapped her met up with two more people, and three of them sexually assaulted her at

gun point while she was blindfolded. Eventually they stopped and drove away, leaving

her in an empty field. The victim walked to a nearby business and asked someone to call

the police. When police arrived, they took her to the hospital where a nurse performed an

examination, collected samples, and took the victim’s clothes.

       The evidence was outsourced to Reliagene for genetic testing, and the DNA profile
                                                                                   Molina–3

it developed was entered into CODIS, but police were not able to identify a suspect until

2017 when Appellant voluntarily gave a cheek swab to the Houston Police Department.

Appellant was subsequently indicted for aggravated sexual assault and convicted based

on a DNA analyst’s testimony that the profile developed from the victim’s clothing by

Reliagene was probably Appellant’s because the chances that a random person other than

Appellant was the contributor were in the trillions and quadrillions.

                                   b. Forensic Evidence

       The sexual assault nurse examiner (SANE) collected samples during the

examination: a reference blood sample, a pulled head and pulled pubic hair, a loose head

hair, vaginal swab(s) and smear(s),1 right and left-hand fingernail scrapings, two cuttings

from an undergarment, a nasal sample, oral swab(s) and smear(s),2 and two items of

“loose evidence collection.” When the SANE kit was sent for testing in 2003, the

biological section of the Houston Police Department Crime Lab was closed due to quality

control issues, so the SANE kit was outsourced to a private-sector laboratory called

Reliagene. In processing the evidence, analysts at Reliagene were able to obtain

epithelial-cell and sperm-cell fractions from the vaginal swab(s) and two undergarment

cuttings. From those, they were able to develop two DNA profiles. The profile developed

from the epithelial-cell fraction found on the vaginal swab(s) was consistent with the


       1
      The report is not clear about how many vaginal and oral swabs and smears were in the
SANE kit.
       2
           See supra, note 1.
                                                                                       Molina–4

victim’s known profile, but the other profile was from an unknown donor. A suspect had

not yet been identified.

       Thirteen years later, Appellant agreed to give a buccal swab for testing. That swab

was sent to the Houston Forensic Science Center and processed by Lloyd Halsell, III.

Halsell compared the DNA profile he generated from the buccal swab to the DNA profile

developed by Reliagene. His analysis showed that the sperm-cell fraction on the vaginal

swab(s) was unsuitable for comparison due to insufficient data, but the following

information was obtained, which overwhelmingly indicates that the unknown profile

developed by the Reliagene analysts was probably Appellant’s:

             Item Tested                                Results
       Epithelial-cell fraction   The probability that a randomly chosen unrelated
       from undergarment          individual would be included as a possible
       cutting #1                 contributor to this partial DNA profile is
                                  approximately,

                                  •      1 in 170 trillion for Caucasians,
                                  •      1 in 20 quadrillion for African Americans,
                                  •      1 in 26 trillion for Hispanics, and
                                  •      1 in 1.2 quadrillion for Asians
       Epithelial-cell fraction   The probability that a randomly chosen unrelated
       from undergarment          individual would be included as a possible
       cutting #2                 contributor to the major component is
                                  approximately

                                  •      1 in 38 quadrillion for Caucasians,
                                  •      1 in 3.8 quintillion for African Americans,
                                  •      1 in 3.9 quadrillion for Hispanics, and
                                  •      1 in 100 quadrillion for Asians
                                                                                       Molina–5

       Sperm-cell fractions      The probability that a randomly chosen unrelated
       from both undergarment    individual would be included as a possible
       cuttings                  contributor to this DNA profile is approximately

                                 •       1 in 38 quadrillion for Caucasians,
                                 •       1 in 3.8 quintillion for African Americans,
                                 •       1 in 3.9 quadrillion for Hispanics, and
                                 •       1 in 100 quadrillion for Asians

                                           c. Trial

       The State called Halsell to testify, but the defense objected and argued that Halsell

was merely a surrogate for testimonial statements included in the Reliagene report. In

response, the trial judge allowed the parties to question Halsell outside the presence of the

jury, after which she ruled that Halsell could testify about his own analysis and

conclusions. During the evidentiary hearing, Halsell testified that evidence must be

processed before a DNA profile can be developed and that processing evidence involves

finding areas of interest on the evidence, conducting presumptive tests to find out if

genetic material is present, extracting the material, and amplifying the pertinent genetic

markers. He also testified that his laboratory uses various controls to ensure the reliability

of the data generated in his laboratory. For example, his laboratory uses a reagent blank to

ensure that the chemicals used to process the evidence are not tainted with DNA. He said

that it also uses a known sample during the amplification step to ensure that the genetic

markers were properly amplified. Halsell testified that both techniques were used to

verify the data from Reliagene. He also testified that, if there was an error in processing

the evidence, he would not expect a useable profile to be developed and that another
                                                                                            Molina–6

person’s profile would not be mistakenly generated. Using Reliagene’s

computer-generated data, Halsell said that he was able to independently verify the profile

developed by Reliagene, then compare that profile against the one he developed from

Appellant’s buccal swab. In ruling that Halsell could testify but that the Reliagene report

was inadmissible,3 the judge considered our decisions in Burch v. State, 401 S.W.3d 634

(Tex. Crim. App. 2013) and Paredes v. State, 462 S.W.3d 510 (Tex. Crim. App. 2015).

                                      PROCEDURAL HISTORY

          Appellant was indicted for and convicted of aggravated sexual assault. He was

sentenced to 55 years’ confinement. A split panel of the First District Court of Appeals

affirmed his conviction. Molina v. State, 587 S.W.3d 100 (Tex. App.—Houston [1st

Dist.] 2019). Appellant filed a petition for discretionary review, which we granted, asking

whether the court of appeals’s opinion conflicts with our decision in Burch, 401 S.W.3d

at 634.

                                    CONFRONTATION CLAUSE

          The Confrontation Clause of the Sixth Amendment guarantees the accused the

right to confront the witnesses against him. U.S. CONST. amend. VI; Crawford v.

Washington, 541 U.S. 36, 42 (2004); Paredes, 462 S.W.3d at 514. The Confrontation

Clause applies to in-court testimony as well as out-of-court testimonial statements.

Testimonial statements are those “that were made under circumstances which would lead

          3
              The report was included in the record for appellate purposes and was not admitted at
trial.
                                                                                     Molina–7

an objective witness reasonably to believe that the statement would be available for use at

a later trial.” This includes some forensic analyses. Paredes, 462 S.W.3d at 514 (citing

Crawford, 541 U.S. at 52).

                                          a. Burch

       In Burch v. State, 401 S.W.3d at 635, Burch and a companion were arrested by a

police officer who saw them in possession of drugs and drug paraphernalia. Burch was

indicted for possession of cocaine with intent to deliver. At trial, the State sought to

introduce a one-page laboratory report asserting that Burch was in possession of cocaine.

The report was signed by the analyst who performed the testing as well as her supervisor.

The State called the supervisor to testify but not the analyst who performed the analysis

because that analyst no longer worked for the laboratory. The supervisor testified that she

“basically double-checked everything that was done,” but there was no evidence that she

participated in the testing or observed it, and she could not confirm that the non-testifying

analyst reached the correct result—that the sample seized from Burch was cocaine. Burch

objected on Confrontation Clause grounds. The trial court overruled his objection and

admitted the report, the physical evidence, and the supervisor’s testimony that the

substance was cocaine. We concluded that Burch was entitled to confront the

non-testifying analyst because her report contained testimonial statements (that Burch was

in possession of cocaine of a particular amount), and the supervisor was only a surrogate

witness for the non-testifying analyst.
                                                                                    Molina–8

                                         b. Paredes

       In Paredes, 462 S.W.3d at 99, this Court revisited the question of how the

Confrontation Clause applies to forensic reports. In that case, Paredes and other gang

members broke into an apartment to steal money and drugs. During the robbery, two

occupants were shot and killed. After Paredes and the other gang members left, Paredes

gave another gang member the shirt that he had been wearing, which had blood on it, and

asked her to wash it. Instead of washing it, the other gang member notified the police,

who seized the shirt. The shirt was subsequently sent to a forensic laboratory called

Identigene for DNA testing. Identigene used an assembly-line batch process to “generate

[the] raw DNA data.” The State called the director of Identigene to testify but not the

three analysts who generated the raw DNA data. Paredes objected and argued that he was

entitled to confront the three non-testifying analysts and that the director’s proposed

testimony that the blood on Paredes’s shirt likely came from one of the victims would

violate the Confrontation Clause because she was only a surrogate for the three

non-testifying analysts. The trial court overruled his objection and allowed the director to

testify. The computer-generated DNA data was not admitted into evidence. Paredes was

subsequently convicted of capital murder.

       We held that there was no Confrontation Clause violation, reasoning that the DNA

profile developed by the non-testifying analysts was not testimonial because the

computer-generated data stood for nothing without further analysis and that the director
                                                                                     Molina–9

was more than just a surrogate because she “performed the crucial analysis determining

the DNA match and testified to her own conclusions.” We also noted that the reports the

director relied on were not offered into evidence and that the same potential human-error

problems present in Burch were not at play in Paredes because the director could verify

that her conclusions were properly generated. We further noted that the director also

“testified about the safety measures in place at Identigene to detect . . . errors” and that no

profile would be generated “if part of the analysis were done improperly . . . .”

                                  COURT OF APPEALS

                                      a. The Majority

       The court of appeals concluded that Paredes and its decision in Garrett controlled.

Garrett v. State, 518 S.W.3d 546, 547 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d).

In Garrett, the State’s DNA expert, who worked at the Houston Forensic Science Center,

testified that he compared two DNA profiles generated by other analysts in his laboratory

and that the results implicated Garrett. Id. The question was whether admission of the

testifying expert’s testimony violated the Confrontation Clause. Id. The court of appeals,

relying on Paredes, concluded that it did not. It reasoned that the computer-generated data

was non-testimonial, and it noted that the computer-generated DNA data was not

included in the testifying expert’s report and that the underlying reports were not admitted

into evidence. Id. at 555. Garrett nonetheless argued that the Confrontation Clause was

violated because, unlike in Paredes, the testifying expert in his case did not supervise the
                                                                                   Molina–10

analysts who generated the DNA data. Id. at 555–56. The court of appeals disagreed. Id.

at 556. It acknowledged the distinction but explained that the difference was irrelevant

because, as in Paredes, the testifying expert performed the crucial, independent

DNA-comparison analysis, and Garrett was able to cross-examine him about the analysis

and report. Id.

       Turning to Appellant’s case, the court of appeals recognized that Paredes and

Garrett were distinguishable, but it nonetheless concluded that they controlled. The issue

was not where the computer-generated DNA data was developed, it explained, because

the data was non-testimonial regardless of where it was generated. The real issue was

whether Halsell performed the crucial DNA-comparison analysis, which he did. The court

of appeals also noted that, as in Paredes and Garrett, no reports written by or

computer-generated data developed by a non-testifying analyst were admitted into

evidence.

       The court of appeals was similarly unconvinced by Appellant’s argument that

Halsell lacked personal knowledge about the quality control protocols at Reliagene. It

pointed out that the testifying expert in Paredes also did not have personal knowledge

about the analysts who developed the computer-generated DNA data even though she

supervised them and could testify about the quality control practices of the laboratory in

general. The court of appeals found more convincing the director’s testimony in Paredes

that, if there was a technical mistake processing evidence, no DNA profile would have
                                                                                    Molina–11

been generated rather than the wrong one, and it noted that Halsell gave similar

testimony. Halsell testified that “he found Reliagene’s computer-generated data to be

reliable because he was able to generate a DNA profile based on his independent analysis

of the data” and that, “[i]f Reliagene had not gathered this data in a scientifically reliable

manner,” he “would not expect a profile to be generated.”

                                       b. The Dissent

       Justice Countiss dissented. According to her, the majority erred in following

Paredes because, in that case, the director’s testimony about the quality control protocols

used in her laboratory provided indicia of reliability that the evidence was correctly

processed, but Halsell could not provide such testimony. She argued that, unlike in

Paredes, Halsell did not rely solely on the computer-generated DNA data. Rather, she

claimed, “Halsell made clear that his testimony and his own report and conclusions were

reliant upon Reliagene’s independently created work product . . . .” She also argued that

Halsell did not limit himself to testifying about his comparison of the DNA profiles; he

also “certified that the analysis performed by an unknown ReliaGene analyst was accurate

despite his admitted lack of personal knowledge of ReliaGene’s procedures and

processes.”

              PARTIES’S ARGUMENTS ON DISCRETIONARY REVIEW

       The issue here is whether Burch or Paredes controls. Appellant argues that Burch

controls because Halsell was only a surrogate witness for testimonial statements in the
                                                                                         Molina–12

Reliagene report, and he asserts that he was unable to “explore the types of corruption and

missteps the Confrontation Clause was designed to protect against” because Halsell could

not be cross-examined about Reliagene’s quality control protocols. See Burch, 401

S.W.3d at 637–38. Appellant acknowledges that the Reliagene report was not admitted at

trial, but he contends that Halsell “testified directly from the excluded Reliagene report.”

The State responds that Halsell was not a surrogate because he performed his own

independent analysis and that the raw DNA data developed at Reliagene was not

testimonial because it “stand[s] for nothing on [its] own.” It also asserts that there is no

evidence that Halsell testified directly from the Reliagene report, and it points out that

Appellant provided no record citations to support his claim.4

                                           ANALYSIS

       We agree with the court of appeals’s analysis. The Reliagene report is not

testimonial. It reflects that presumptive tests were performed on some of the items of

evidence, that an epithelial-cell fraction was recovered from the vaginal swab(s), that

epithelial-cell and sperm-cell fractions were extracted from the two undergarment

cuttings, that quality control protocols had been employed, and it includes data about the

partial DNA profile. None of those things are “inherently inculpatory or [were] created

for use against [Appellant].” They stand for nothing on their own without additional


       4
         The State is correct. Appellant included no record citations in his brief. See TEX. R. APP.
38.1(I) (“The brief must contain a clear and concise argument for the contentions made, with
appropriate citations to authorities and to the record.”).
                                                                                    Molina–13

analysis, and even if they had some intrinsic inculpatory value, there was no suspect until

years later when Appellant voluntarily provided a buccal swab. Burch, 401 S.W.3d at 639

(citing Williams, 132 S. Ct. at 2228).

       We also conclude that Halsell was not merely a surrogate witness for the

non-testifying analysts. The Reliagene report was only a basis for Halsell’s independent

analysis of the two DNA profiles and his conclusions that the unknown epithelial-cell and

the sperm-cell fractions likely came from Appellant. Also, while Appellant claims that

Halsell testified directly from the Reliagene report in front of the jury, and thereby put its

contents at issue, we have found no such evidence in the record. We also note that the

computer-generated DNA data was not included in Halsell’s report, and the Reliagene

report was not admitted into evidence.

       Finally, like the court of appeals, we find Appellant’s argument about Halsell’s

lack of personal knowledge to be unpersuasive. As the court of appeals correctly noted,

Halsell gave testimony similar to the director in Paredes, and their testimony shows that

an important control in the process is that, if there is an error processing evidence, no

profile suitable for comparison would be generated, and that in no case would a

processing error result in another person’s profile being mistakenly generated. As a result,

we conclude that Halsell’s lack of personal knowledge about the quality control protocols

in place at Reliagene does not change the outcome.

       Justice Countiss believed that “Halsell did not just rely on raw computer-generated
                                                                                          Molina–14

data from ReliaGene in order to reach his conclusion . . . .” and that Halsell “certified that

the analysis performed by an unknown ReliaGene analyst was accurate despite his

admitted lack of personal knowledge of ReliaGene’s procedures and processes.” We

disagree. While Halsell said that he relied on the Reliagene report and Reliagene case file,

the report included the computer-generated DNA data in written form, and the case file

included worksheets and other raw computer data generated by Reliagene to support the

DNA profile it developed. Halsell did not rely on an independent analysis by a Reliagene

analyst; he “checked their homework.” That is, he used the underlying, raw data to

determine if he could develop the same profile as the analysts at Reliagene, which he did.5


       5
           The following exchange took place during the evidentiary hearing,

       [STATE:] When you say “process,” what’s the difference between the processing
       of a sample and the actual analysis of the sample?

       [HALSELL:] So, processing would be the physical looking at the evidence to
       determine, is there anything to test and then to actually extract the DNA from an
       item and send it to all the techniques that are necessary to generate that DNA
       profile. Analysis, in that sense, is to look at the data that is used -- you look at the
       data that’s used to generate that DNA profile and compare it to, one, determine, is
       it interpretable? Is it something we should do a comparison on? And then if it is, to
       then look at any known references that we may have and do a comparison with
       those references.

       [STATE:] Now, when you say “data,” are you referring to, like, the lab report, or
       are you referring to computer-generated data?

       [HALSELL:] In this instance, I actually looked at printouts of computer-generated
       data, the original computer-generated data.

The State also asked Halsell what he relied on in forming his opinion and conclusions, and he
responded simply, “The computer-generated data.” Later, defense counsel asked Halsell whether
he compared the known profile from the buccal swab to the “report from Reliagene Technology,”
                                                                                         Molina–15

Also, we do not understand Halsell to have certified that Reliagene followed proper

quality control protocols when it processed the evidence. He testified that, based on

Reliagene's case file and statements contained therein, Reliagene appeared to use some of

the same controls as his laboratory did and that he thought that the data was reliable

because he was able to generate the same DNA profile.6

       The court of appeals was correct that this case is more like Paredes than Burch.

                                        CONCLUSION

       Because we agree with the court of appeals that there was no Confrontation Clause

violation, we affirm its judgment.

Delivered: October 20, 2021

Publish




and Halsell answered that the known profile was “compared to the data that supported [the
Reliagene] report.”
       6
         In response to the prosecutor asking Halsell during the evidentiary hearing whether there
was anything about the data itself that “lets you know that there were certain standards or control
or other things in place to ensure the data is reliable from a scientific perspective,” Halsell said
that,

       When I say “review of the data,” and truly what I guess I mean is, I reviewed the
       case file, under the controls, meaning any reagent blanks that are associated with
       the extractions. So, those are samples that do not contain DNA and are meant to
       test the reagents to show that they’re clean during processing. During one step, a
       positive control was introduced to show that when you’re copying the DNA and
       making numerous, numerous copies of it, that step was correct. And, so, I also
       reviewed that to ensure that that worked appropriately, to show that step
       functioned the way it should have. And, ultimately, all of those have to be
       acceptable for the data to be acceptable and relied upon.